Order entered August 26, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00941-CR

                                 ROLANDO GUZMAN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 401st Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 401-80883-2013

                                             ORDER
        The Court GRANTS court reporter Antoinette Varela’s August 22, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Varela to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.

        We ORDER the Collin County District Clerk to file the clerk’s record within THIRTY

(30) DAYS from the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE